Title: To Thomas Jefferson from Henry Dearborn, 4 March 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department4th. March 1803.
          
          Walker K. Armistead, a Cadet in the Corps of Engineers, having on examination, received honorable testimonials of his progress in science and of requisite qualifications to sustain a Commission in the Army of the United States, I take the liberty of proposing to your consideration, the appointment of said Armistead, as a second Lieutenant in the Corps of Engineers.
          With high consideraton &c.
          
        